 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Denisha Monique Debose
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-307-RFB-PAL
11
                   Plaintiff,                            STIPULATION TO CONTINUE
12
                                                         INITIAL APPEARANCE
            v.
13                                                       (First Request)
     DENISHA MONIQUE DEBOSE,
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17
     States Attorney, and Richard Anthony Lopez, Assistant United States Attorney, counsel for the
18
     United States of America, and Rene L. Valladares, Federal Public Defender, and Brian Pugh,
19
     Assistant Federal Public Defender, counsel for Denisha Monique Debose, that the Initial
20
     Appearance currently scheduled for October 26, 2018 at 2:30 p.m. be vacated and set to
21
     November 1, 2018 at the hour of 2:00 p.m.
22
            The Stipulation is entered into for the following reasons:
23
            1.     Counsel for the defendant will be out of the jurisdiction during the currently
24
     scheduled Initial Appearance hearing.
25
            2.     The defendant is not incarcerated and does not object to the continuance.
26
            3.     The parties agree to the continuance.
 1        This is the first stipulation to continue the Initial Appearance filed herein.
 2        DATED this 17th day of October, 2018.
 3   RENE L. VALLADARES                              DAYLE ELIESON
     Federal Public Defender                         United States Attorney
 4
 5     /s/ Brian Pugh                                  /s/ Richard Anthony Lopez
     By_____________________________                 By_____________________________
 6
     BRIAN PUGH                                      RICHARD ANTHONY LOPEZ
 7   Assistant Federal Public Defender               Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-307-RFB-PAL
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     DENISHA MONIQUE DEBOSE,
 7
                   Defendant.
 8
 9
            IT IS THEREFORE ORDERED that the Initial Appearance hearing currently scheduled
10
     for Monday, October 26, 2018 at 2:30 p.m. be vacated and continued to November 1, 2018 at
11
     the hour of 2:00 p.m. , in LV Courtroom 7C.
12
                       17th day of October, 2018.
            DATED this ____
13
14
                                               RICHARD F. BOULWARE, II
15                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
